Citation Nr: 0638889	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-23 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
flexion contracture of the right fifth finger.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the feet.

3.  Entitlement to service connection for a psychiatric 
disability including post-traumatic stress disorder (PTSD).

4.  Eligibility for nonservice-connected (NSC) disability 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 25, 
1974 to October 24, 1974.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.

The veteran testified at a Board videoconference hearing in 
March 2006.  A transcript (T) of the Board hearing and of an 
earlier RO hearing in this matter has been associated with 
the claims file.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented, the RO determination in the July 2003 statement of 
the case regarding the claims for a disability of the feet 
and a flexion contracture of the right fifth finger 
notwithstanding.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  




FINDINGS OF FACT

1.  The veteran did not appeal the May 1981 RO rating 
decision that denied entitlement to service connection for a 
flexion contracture of the right fifth finger.

2.  The Board issued a decision in September 1982 that denied 
the veteran's claim of entitlement to service connection for 
a disability of the feet; the veteran did not appeal an 
October 1985 RO decision that denied his application to 
reopen the claim.  

3.  The evidence received since the May 1981 RO decision 
regarding a flexion contracture of the right fifth finger 
does not raise a reasonable possibility of substantiating the 
claim.

4.  The evidence received since the October 1985 RO decision 
regarding a disability of the feet does not raise a 
reasonable possibility of substantiating the claim.

5.  There is no competent medical evidence associating a 
psychiatric disability consistently identified as depression 
not otherwise specified (NOS) to the veteran's military 
service on any basis.

6.  The veteran has not submitted credible supporting 
evidence that claimed in-service stressors occurred and the 
record does not establish that the veteran engaged in combat 
in service.

7.  Diagnoses of PTSD are not based on a credible stressor 
from the veteran's active service that can be verified.

8.  The veteran had less than 90 days of active military 
service during a period of war and he was not discharged due 
to a service-connected disability.




CONCLUSIONS OF LAW

1.  The May 1981 RO decision that denied the veteran's claim 
of entitlement to service connection for a flexion 
contracture of the right fifth finger and the October 1985 RO 
decision that denied the claim of service connection for a 
disability of the feet are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has not been received since the 
May 1981 decision regarding service connection for a flexion 
contracture of the right fifth finger or the October 1985 RO 
decision regarding service connection for a disability of the 
feet, and the claims of entitlement to service connection are 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2006).

3.  A psychiatry disability including PTSD was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

4.  The criteria for eligibility for NSC disability pension 
benefits have not been met. 38 U.S.C.A. § 1521 (West 2002); 
38 C.F.R. § 3.3 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's current claim was filed after November 9, 2000, 
the effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The March 2002 RO letter informed the veteran of the 
requirements for new and material evidence to reopen he claim 
for the right fifth finger and bilateral foot disabilities.  
The May 2003 RO letter addressed the VCAA elements for a 
merits adjudication of these claims.  He received a VCAA 
directed letter regarding the NSC pension claim in July 2003 
and a VCAA directed claim regarding a psychiatric disorder in 
December 2003.  Additional VCAA directed letters regarding 
PTSD and a psychiatric disorder generally were issued in May 
2004 and June 2004 and the RO issued a follow-up development 
letter regarding PTSD in July 2004.  Collectively, through 
these letters he was advised to identify any evidence in 
support of the claims regarding the skin that had not been 
obtained.  The VCAA specific letters informed the veteran 
that VA would obtain pertinent federal records.  The veteran 
was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate the claim as required by Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  A VCAA notice in this 
case was provided to the veteran prior to the AOJ 
adjudication of the claims and as a result the timing of the 
notice does comply with the express requirements of the law 
as discussed in Pelegrini.  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  The Board notes 
that the VCAA letters when viewed in their entirety had 
information that was directed to this element that the Board 
finds adequately represented the fourth element.  

The letters in March 2002 and May 2003 also complied with the 
content requirements as established in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  For example, it advised him the claim 
was previously denied and explained what would constitute 
"new" and "material" evidence under the applicable 
regulatory standard.  The 2003 notice was directed to the 
elements needed to establish the underlying claim of service 
connection.  In this regard, the VCAA specifically provided 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied in the Board's opinion, and he was provided a 
single notice covering all content requirements adequately.  
The content of the VCAA notices supports the conclusion that 
the claimant had a meaningful opportunity to participate 
effectively in the processing of the claims.  See, e.g., 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Furthermore, as the Board is denying the 
application to reopen the claim there is no potential 
prejudice in any deficiency in notice regarding the effective 
date and initial rating elements as applicable.  The Board is 
denying the appeal in its entirety so there is no harm in any 
deficit of notice regarding effective date and initial rating 
elements.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained VA records and privatetr4eament 
records.  The veteran was afforded medical examinations that 
are sufficient for an informed decision in the claims for 
service connection.  He also was afforded RO and Board 
hearings. Thus, the Board finds the development overall is 
adequate when read in its entirety and that it satisfied the 
obligations established in the VCAA.  VA's duty to assist the 
veteran in the development of the claims has been satisfied 
and the Board will turn to a discussion of the claims on the 
merits.


Analysis

Disability of the Right Fifth Finger and the Feet

RO decisions are final based on evidence on file and may not 
be revised on the same factual basis.  38 C.F.R. § 20.1103.  
The veteran's application, wherein he sought to reopen the 
claims for service connection was received in November 2001.  
He asserted, in essence, that he was treated in service for 
both disorders and the flexion contracted finger worsened as 
a result of his military service, and that he was treated 
thereafter for the feet, primarily calluses and blisters.  
For applications filed after August 29, 2001, as is the 
application to reopen on this matter, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2006).  The last final denial of the claim for 
service connection of the right fifth finger was the RO 
determination in May 1981, and for the feet it was the RO 
decision in October 1985 that denied the veteran's 
application to reopen the claim.  

"New evidence" is that which is not merely cumulative of 
other evidence of the record.  See Elkins v. West, 12 Vet. 
App. 209, 216 (1999) (en banc).  Evidence is "material" 
where it is relevant to and probative of the issue at hand.  
See Evans v. Brown, 9 Vet. App. 273, 283-84 (1996), overruled 
in part by Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998); but 
see Anglin v. West, 203 F.3d 1343, 1347 (2000) (recognizing 
that the Court's analysis in Evans remained intact save for a 
requirement that new and material evidence be so significant 
as to create a reasonable possibility that the outcome of the 
earlier, final decision would be changed).

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not 
apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  A 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The evidence consisting of 
personal recollection and assertion of causation, and VA 
medical records containing the veteran's self reported 
history is not new and material as it did not address the 
ultimate issues of the case-whether a present right fifth 
finger disability or a disability of the feet is related to 
the appellant's military service. 

When the RO considered the claim for service connection in 
May 1981 on the merits it had the veteran's service medial 
records noting an unremarkable examination for enlistment in 
mid September 1974, and initial reference to the flexion 
contracture in October 1974 when it was noted he had 
difficulty handling a rifle and saluting. The contracture was 
characterized as being of congenital onset.  The medical 
board later in October 1974 accepted the veteran's statement 
regarding the nature of the flexion deformity and that he did 
not reveal the history to the enlistment medical examiner.  
It was noted he first presented to medical attention during 
initial screening prior to recruit training because of the 
previously stated difficulties.  His separation was 
recommended on the basis that he did not meet the minimum 
standards for enlistment or induction, and that he had no 
unfitting disability incurred or aggravated by his active 
military service.  

Regarding the feet, the service medical records showed he was 
seen early in October 1974 on three occasions for blisters on 
the balls of the feet and the right heel for which he was 
treated and noted to have improved with bed rest. There was 
no reference to the feet in the medical board report later in 
October 1974.  The Board decision in September 1982 reviewed 
the service medical records and subsequently obtained lay 
statements as well as the veteran's statement that he did not 
received treatment in 1981 that he did not receive treatment 
after 1974.  When the RO considered he claim for the feet 
again in October 1985 it had contemporaneous VA records that 
refereed to plantar tyloma and acute bursitis of the feet.  
The rating decision shows this evidence was not considered 
new and material.

He supported the application to reopen the claims late in 
2001 with VA and SSA records as well as hearing testimony.  
The RO and Board hearing testimony essentially reiterated his 
previously written contentions regarding the disabilities and 
as such history was recorded in more recent treatment 
records, principally VA reports beginning early in 2002.  The 
SSA records had private reports from 1980 noting a congenital 
deformity of the right hand and a statement from the veteran 
in a 1993 report that he was "born with" a flexion 
contracture of the right little finger.  
Additional VA records showed a December 1980 hospital report 
noting a history of callused on the balls of the feet with 
out further elaboration and no reference to the feet during 
hospitalizations from 1981 to 1983.  A January 1981 hospital; 
report noted decreased extension of the right little finger.  

The VA examiner in November 2002 reviewed the claims file 
noting pertinent information from the service medical records 
and subsequent treatment reports.  Regarding the right fifth 
finger contracture, the examiner concluded that it was not 
caused or aggravated by military service in view of the fact 
there was no confirmed injury during service.  Regarding 
bilateral foot calluses and possible pes cavus, the examiner 
concluded the blisters and possible cellulitis in service was 
an acute and transitory condition and there was no basis the 
current condition of the feet was caused or aggravated by 
military service.  After reviewing radiology reports the 
examiner did not change the opinion regarding either disorder 
except by noting there was no evidence of pes cavus.  Pes 
cavus and foot calluses are in various subsequent VA reports 
through 2004 early in 2003.  The VA clinician's statement in 
early 2006 simply noted the veteran had a pes cavus foot 
structure without any statement regarding a nexus to military 
service.  

New and material evidence must be probative of this 
"specified basis" for the last disallowance.  Evans, 9 Vet. 
App. at 284.  Similarly, section 3.156(a) requires that such 
evidence either by itself or in connection with previously 
submitted evidence raise a reasonable possibility of 
substantiating the claim.  This version of the regulation is 
applicable to the appellant's claim since VA received his 
application to reopen the claims in November 2001.  The Board 
must assess the probity of newly submitted evidence before a 
case is reopened.  See Evans, 9 Vet. App. at 283-84 (defining 
materiality as probative of the issues at hand); see also 
Justus, 3 Vet. App. at 513 (classifying credibility and 
weight as issues of fact to be determined after reopening, 
and materiality to be determined before reopening).

In summary, in support of his claim to reopen the appellant 
submits his own statements including hearing testimony (RO 
hearing T 3-9 and Board hearing T 3-8 regarding the right 
fifth finger and RO hearing T 9-17 and Board hearing T 9-14 
regarding the feet) which essentially duplicates previous 
assertions.  There was no diagnosis of any disability of the 
feet or the right fifth finger linked to military service.  
As noted previously although he did not indicate a medical 
professional had associated a disability of the right fifth 
finger and the feet to his military service he did not 
provided the information for the record as he was invited to 
do at the 2003 RO hearing.  When viewed in the context of 
evidence previously submitted, the new evidence is not 
probative of a medical nexus between an event during military 
service and a currently diagnosed disability of the feet or 
the right fifth finger.  To the extent this evidence is 
solely the veteran assertion of a nexus it is not competent 
and overall it duplicates previously reviewed material.  

In summary, the appellant supplements the record with his own 
statements of causation.  Thus, the record as it stands 
contains no competent evidence supporting a diagnosis of a 
disorder of the feet or the right related to an in service 
event.  Simply put, the appellant's recent assertions are 
nothing more than a lay assertion of medical causation that 
alone cannot serve as the predicate to reopen a claim under 
section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  His situation is no different from a claimant who in 
the first instance does not submit evidence of a disability 
or competent nexus evidence for an existing disability.  The 
VA medical opinion in November 2002 is not disputed with any 
competent evidence and it is entitled to determinative weight 
as it was based upon a careful review of the record and a 
current evaluation.  The duty to assist regarding the 
necessity of a medical examination/opinion does not attach 
where the appellant relates a disorder to military service 
and there is no medical opinion relating such disorder to 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)  
Duenas v. Principi, 18 Vet. App. 512 (2004) holding the need 
of a medical examination or opinion is triggered only if 
evidence demonstrates "some causal connection between [the 
veteran's] disability and his military service".  Until the 
appellant meets his threshold burden of submitting new and 
material evidence in order to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


Psychiatric Disability including PTSD

In order to establish service connection there must be (1) 
medical evidence of the current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Gutierrez v. Principi, 19 Vet. 
App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)). 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

To establish service connection for PTSD the three elements 
necessary are: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen 
(Douglas) v. Brown, 10 Vet. App. 128, 137 (1997).

At the time the veteran submitted his application to 
establish service connection for PTSD, section 3.304(f) 
provided in pertinent part that eligibility for service 
connection of PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1999) as amended effective March 7, 1997, 64 Fed. 
Reg. 32807-32808 (June 18, 1999); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen (Douglas), 10 Vet. App. at 138; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The provisions 
set forth above are retained in recent amendment to section 
3.304(f) that addressed PTSD claimed as a result of personal 
assault.  38 C.F.R. § 3.304(f) (2002).  

The amendment of section 3.304 in June 1999 was intended to 
correct certain regulatory deficiencies principally regarding 
PTSD claims based upon combat stressors.  The Board notes 
that 38 C.F.R. § 3.304(f), as written above was amended to 
conform to the Cohen holding. 64 Fed. Reg. 32807 (1999).  
However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

The claim is not based on an assertion of combat 
participation so a discussion of the interpretation of the 
phrase "engaged in combat" is not pertinent to the Board's 
evaluation of his claim.  VAOPGCPREC 12-99; see 38 U.S.C.A. § 
1154(b) (West 2002); Gaines v. West, 11 Vet. App. 353, 359 
(1998).

Where the claimed stressor is not related to combat, such as 
claimed harassment during boot camp, the veteran's lay 
testimony itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the veteran's testimony as 
to the occurrence of the claimed stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); see Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); Zarycki, supra.  The requisite 
additional evidence needed for corroboration may be obtained 
from sources other than the veteran's service medical 
records.  Moreau, supra; see also Patton v. West, 12 Vet. 
App. 272, 277 (1999).

Also in Cohen it was pointed out that the 1996 amending of VA 
rating criteria pertaining to recent disorders included 
adoption of the nomenclature of DSM-IV (American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994), and that § 3.304(f) did not 
specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD.

The holding in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the analytical framework for establishing a veteran's 
exposure to a recognizable stressor during service, a 
critical element of the determination of whether a veteran 
has PTSD that is related to service.  Under 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304, and the applicable VA Manual 
21-1 provisions, the evidence necessary to establish the 
existence of a recognizable stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).

The holding in West v. Brown, 7 Vet. App. 70 (1994), in 
elaborating on the analysis in Zarycki, found that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD, and that the sufficiency 
of the stressor is a medical determination.  Furthermore, a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was deemed inadequate for rating purposes 
where an examiner relies on events whose existence had been 
rejected.

It is the obligation of VA to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government, with due consideration to 
the policy of the Department of Veterans Affairs to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§§ 3.103, 3.303(a).  The record contains VA, SSA and private 
treatment records as well as the service medical records.  
The veteran filed to report for examinations and he did not 
offer any good cause for not reporting.  In such 
circumstances the claim shall be decided on the evidence of 
record.  38 C.F.R. § 3.655.

That being said, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 
12 Vet. App. 341, 345 (1999) (observing that, in a case where 
the claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify."  (citations omitted)).  
The Board must assess the weight and credibility to be given 
to the evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  

With that being said, the service medical records showed no 
reference to any psychiatric disability.  He has consistently 
related that PTSD is the result of the harassment and mental 
abuse he received during is boot camp experience in 1974.  He 
recalled at the RO hearing in 2003 that he was being treated 
for depression and that the first flashback to boot camp was 
a few months prior to the hearing (T 19-20).  His Board 
hearing testimony was consistent regarding the onset of PTSD 
symptoms (T 15-17, 20).  Indeed the private treatment records 
from the SSA showed an examiner in 1994 reported major 
depression directly related to a recent accident.  The 
earlier VA records from the 1980's were unremarkable for a 
psychiatric disability.  The more recent reports showed 
depression NOS as the predominating diagnosis with rule out 
PTSD and possible PTSD appearing as an alternative diagnosis 
with reference to boot camp experiences.  He recalled a 
sergeant threaded to hit him with a food tray.  The VA Vet 
Center intake report in January 2003 noted regarding 
traumatic events that "He had none".  A Vet Center 
clinician stated in July 2004 that it was understood the 
veteran was humiliated and scared in boot camp and having 
nightmares but at no time was his life threatened or did he 
see anything horrific and that she told him that he was seen 
as missing a stressor.   A VA clinician in November 2004 
completed a psychological report and noting the claimed boot 
camp stressor of the dinner plate incident on the surface did 
not necessarily reach sufficient criteria to qualify as an 
appropriate stressor for PTSD. The clinician noted the 
veteran had an evaluation profile that was often associated 
with PTSD but not diagnostic of the disorder.  The impression 
was dysthymia, rule out PTSD.  The clinician reiterated that 
it was questionable from the limited information from the 
records whether the veteran was exposed to a stressor 
sufficient to qualify for PTSD.  More recent reports that 
mention the PTSD diagnosis are based on he veteran's history  

The veteran based his claim on events he recalled from his 
service and the examiners in reporting PTSD apparently 
accepted the veteran's account of being exposed to traumatic 
events related to boot camp.  The veteran's response to the 
RO request for specific information describing the stressors 
did not provide any further specific information to support 
the PTSD claim.  

The Board's finding at this point is simply a determination 
that the current evidence, including the information in the 
service records does not provide "credible supporting 
evidence that the claimed [in- service] event actually 
occurred".  This cannot be provided by medical opinion based 
on post-service examination.  Moreau, 9 Vet. App. at 394-96.  
Thus, other "credible supporting evidence from any source" 
must be provided to insure that the event alleged as the 
stressor in service occurred.  Cohen, 10 Vet. App. at 147.  
The narrative information extracted from the records does not 
offer any supporting information for non-combat events such 
as boot camp experiences which is deemed significant from the 
standpoint of his credibility.  The existence of a stressor, 
but not its sufficiency, is an adjudication determination.  
He was too vague in recalling any event that could be 
verified, for example he food tray incident.  In any event 
the VA examiners and clinicians have doubted the experience 
met the contemplated stressor criteria and other clinicians 
who made the PTSD diagnosis undoubtedly accepted the 
veteran's stressor history.  

Although the veteran has been diagnosed with PTSD, the 
question of whether he was exposed to a stressor in service 
is a factual determination for adjudicators.  Just because, 
as in this case, a physician or other health professional 
accepted the appellant's description of his experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the Board is required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  See 
also Wood, supra.

In light of the above considerations, the problems that arise 
within the veteran's claim of entitlement to service 
connection for PTSD are clear as reflected in the foregoing 
discussion of his specified claimed stressors.  In summary, 
in order for the veteran to succeed in this claim, his 
alleged stressors must be verified.  A verified stressor, and 
not an unverified alleged stressor or an event that does not 
constitute a "stressor," must then form the basis of a 
diagnosis of PTSD.  

The veteran's accounts of an alleged stressor not only must 
be confirmed, his lay evidence must otherwise be found 
credible.  The credibility to be accorded to the appellant's 
lay testimony or written statements is within the province of 
the adjudicators and is not a matter of medical expertise.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, there 
exists no doubt that the veteran has been diagnosed with PTSD 
although it has not been a primary diagnosis and is often 
mentioned by history only, which has been linked to 
subjectively provided stressors.  The service medical records 
do not include anecdotal evidence that could support the 
veteran's assertions and, as stated previously they do not 
contain any direct reference to corroborate stressors.  

In conclusion, the Board has determined that there is no 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  West, 7 Vet. App. at 79-80.  
Thus, the record supports the Board's finding that the 
diagnosis of PTSD is based on unverified stressors.

The Board has also reviewed the record in light of the 
holding in Nat'l Org. of Veterans" Advocates v. Sec'y of 
Veterans Affairs, 330 F.3d. 1345, 1352 (Fed. Cir. 2003).  In 
summary, the holding was that a VA regulation that required 
"credible supporting evidence" of the occurrence of a 
stressor in non-combat-related PTSD claims was valid, as the 
regulation did not alter VA's obligation to consider all 
evidence, and that a veteran's statement is certainly 
evidence that must be considered by VA in adjudicating a PTSD 
claim.  Further, 38 C.F.R. § 3.304(f) does not alter the VA's 
obligation to review the entire evidence of record, including 
all pertinent medical and lay evidence, when making a 
determination regarding service connection.  In addition, 
under 38 C.F.R. § 3.304(b)(2), history conforming to accepted 
medical principles should be given due consideration, in 
conjunction with basic clinical data, and be accorded 
probative value consistent with accepted medical and 
evidentiary principles.  The appellate court concluded that 
38 C.F.R. § 3.304(f) is not contrary to 38 U.S.C.A. § 
1154(a); nor is it arbitrary or capricious.  The addition of 
a specific reference to lay evidence in 38 U.S.C.A. § 5107(b) 
does not preclude the requirement in 38 C.F.R. § 3.304(f) of 
"credible supporting evidence."  Because § 3.304(f) is 
consistent with 38 U.S.C.A. § 5107(b) by not precluding the 
consideration of lay evidence, section 3.304(f) is valid.  
See also Moran v. Principi, 17 Vet. App. 149, 155-59 (2003).

Thus, having accorded due consideration to the veteran's 
statements, medical reports, and to official records, the 
Board concludes there is no corroborated military stressors 
of a non-combat nature.  In light of the above, there is not 
an approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  The claim 
is denied with the preponderance of the evidence against 
entitlement to service connection for PTSD at this time.

Regarding a psychiatric disorder other than PTSD, the record 
does not contain any medical opinion associating depression 
NOS to the veteran's military service on any basis.  The 
Board notes that early on an examiner associated the disorder 
directly to an event hat occurred many years after service.  
In addition the record is replete with reference to events 
other than military service when depression NOS has been the 
principal psychiatric diagnosis for his symptoms.  Thus, the 
record supports the Board finding that there is no competent 
evidence associating the repeatedly diagnosed depression NOS 
to the veteran's military service on any basis.  Furthermore, 
the claimant's personal belief, no matter how sincere, 
unsupported by competent medical evidence, cannot form the 
basis of a claim.  Voerth v. West, 13 Vet. App. 117 (1999).  
Continuity of symptomatology is not established solely 
through his recollections, and where, as here, there is no 
medical evidence indicating continuous symptomatology.  
McManaway v. West, 13 Vet. App. 60, 66 (1999).  Similarly, 
the Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, the Board 
finds, the preponderance of the evidence is against the claim 
and the benefit of the doubt rule is inapplicable.  38 
U.S.C.A. § 5107; Ferguson v. Principi, 273 F.3d 1072, 1076 
(Fed. Cir. 2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to NSC Disability Pension Benefits

Improved pension benefits are payable to veterans of a period 
or periods of war because of nonservice-connected disability 
or age.  See generally 38 U.S.C.A. § 1521 (West Supp. 2005).   
The qualifying periods of war for this benefit include the 
Vietnam era that included the veteran's brief period of 
service in 1974.

A claimant for VA pension benefits meets the necessary  
service requirements if there is sufficient evidence that he  
served in active military, naval, or air service under one of  
the following conditions:  (i) for 90 days or more during a  
period of war; (ii) during a period of war, if he was  
discharged or released from such service for a disability 
adjudged service-connected without the presumptive provisions  
of law, or at the time of discharge, he had such a service-
connected disability, shown by official service records, 
which in medical judgment would have justified a discharge  
for disability; (iii) for a period of 90 consecutive days or  
more, if such period began or ended during a period of war;  
or (iv) for an aggregate of 90 days or more in two or more  
separate periods of service, during more than one period of  
war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

In this case, the record contains appellant's DD 214 shows 
that he entered the United States Marine Corps on September 
25, 1974, and was discharged under honorable conditions on 
October 24, 1974, for a total of one month of active service.  
The facts clearly demonstrate that the appellant did not 
serve in the active military service for 90 days or more, 
therefore, a prerequisite for basic eligibility for VA non 
service-connected pension benefits has not been satisfied on 
that element. 

The Board acknowledges the appellant's assertion that he had 
a short period of military service as a result of 
disabilities.  However, there is no objective evidence of 
record showing that the appellant incurred any injuries, 
diseases, or wounds during service that merited a medical 
separation. This was the conclusion of the medical board 
evaluation in October 1974.  Furthermore, the Board has 
determined that neither the claimed psychiatric disorder 
including PTSD, the claimed disability of the feet or 
disability of the right little finger are related to military 
service on any basis.  

In sum, the veteran did not serve for the requisite time 
period during a period of war or that he was discharged with 
any disability that was, or might have been, service-
connected.  Because of the absence of legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law.  See Sabonis v.  Brown, 6 Vet. App. 426 
(1994).


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a flexion contracture of the right 
fifth not having been submitted, the appeal is denied.

New and material evidence to reopen a claim of entitlement to 
service connection for a disability of the feet not having 
been submitted, the appeal is denied.

Entitlement to service connection for a psychiatric 
disability including PTSD is denied.

Eligibility for NSC disability pension benefits is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


